Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 33-74232 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 27 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code M. D. Roughton The Principal Financial Group, Des Moines, Iowa 50392 (Name and Address of Agent for Service) Title of Securities Being Registered: Flexible Variable Annuity Contract It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) of Rule 485 on (date)pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Principal Variable Annuity (Flexible Variable Annuity) Issued by Principal Life Insurance Company (the Company) This prospectus is dated May 1, 2009. The Company no longer offers this Contract. This Prospectus is only for the use of the current Contract owners. The individual deferred annuity contract (Contract) described in this prospectus is funded with the Principal Life Insurance Company Separate Account B (Separate Account), dollar cost averaging fixed accounts (DCA Plus Accounts) and a Fixed Account. The DCA Plus Accounts and the Fixed Account are a part of the General Account of the Company. The assets of the Separate Account Divisions (divisions) are invested in the following underlying mutual funds AIM Variable Insurance Funds  Series I Principal Variable Contracts Funds, Inc.  Class 1 Principal Variable Contracts Funds, Inc.  Class 1  Capital Appreciation Fund  Balanced Account  Principal LifeTime 2020 Account  Core Equity Fund  Bond & Mortgage Securities Account  Principal LifeTime 2030 Account  Dynamics Fund  Diversified International Account  Principal LifeTime 2040 Account  Global Health Care Fund  Equity Income Account  Principal LifeTime 2050 Account  Small Cap Equity Fund  Government & High Quality Bond  Principal LifeTime Strategic Income Account Account  Technology Fund  International Emerging Markets Account  Real Estate Securities Account  International SmallCap Account  Short-Term Bond Account American Century Variable Portfolios, Inc.  Short-Term Income Account  Income & Growth Fund  Class I  LargeCap Blend Account II  SmallCap Blend Account  Ultra Fund  Class I  LargeCap Growth Account  SmallCap Growth Account II  Value Fund  Class II  LargeCap Growth Account I  SmallCap Value Account I Fidelity Variable Insurance Products  LargeCap S&P 500 Index Account  Strategic Asset Management  Contrafund ® Portfolio  Service Class  LargeCap Value Account  Balanced Portfolio  Equity-Income Portfolio  Service Class 2  LargeCap Value Account III  Conservative Balanced Portfolio  Growth Portfolio  Service Class  MidCap Blend Account  Conservative Growth Portfolio Janus Aspen Series  MidCap Growth Account I  Flexible Income Portfolio  Mid Cap Growth Portfolio  Service  MidCap Value Account II  Strategic Growth Portfolio Shares Principal Variable Contracts Funds, Inc.   Money Market Account Class 1  Mortgage Securities Account  Asset Allocation Account  Principal LifeTime 2010 Account This prospectus provides information about the Contract and the Separate Account that you, as owner, should know before investing. It should be read and retained for future reference. Additional information about the Contract is included in the Statement of Additional Information (SAI), dated May 1, 2009, which has been filed with the Securities and Exchange Commission (the SEC). The SAI is a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or calling: Principal Flexible Variable Annuity Principal Financial Group P. O. Box 9382 Des Moines, Iowa 50306-9382 Telephone: 1-800-852-4450 An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. Principal Variable Annuity 1 www.principal.com The Contract offered by this prospectus may not be available in all states. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. The Contract is available with or without the Purchase Payment Credit Rider. This rider applies credits to the accumulated value for purchase payments made in contract year one. The amount of the credit may be more than offset by the additional charges associated with it (higher surrender charges, a longer surrender charge period and increased annual expenses). A Contract without this rider will cost less. You should review your own circumstances to determine whether this rider is suitable for you. To assist you in making that determination, we have highlighted in grey boxes those portions of this prospectus pertaining to the rider. NOTE: We recapture the purchase payment credit if you return the Contract during the examination offer period. You take the risk that the recaptured amount may exceed the then current value of the credit(s). This risk occurs when your investment options have experienced negative investment performance (i.e., have lost value) since the credit was applied. In that situation, you would be worse off than if you had not purchased the credit option. These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds. These prospectuses should be kept for future reference. 2 Principal Variable Annuity 1-800-852-4450 TABLE OF CONTENTS GLOSSARY 5 SUMMARY OF EXPENSE INFORMATION 7 SUMMARY 13 Investment Limitations 13 Transfers 13 Surrenders 14 Charges and Deductions 15 Annuity Benefits Payments 15 Death Benefit 15 Examination Period (free look) 15 FLEXIBLE VARIABLE ANNUITY 15 THE COMPANY 15 THE SEPARATE ACCOUNT 15 THE UNDERLYING MUTUAL FUNDS 16 THE CONTRACT 17 To Buy a Contract 17 Purchase Payments 18 Right to Examine the Contract (free look) 18 Purchase Payment Credit Rider 19 The Accumulation Period 21 Automatic Portfolio Rebalancing (APR) 23 Telephone and Internet (Electronic) Services 24 Surrenders 25 Death Benefit 27 The Annuity Benefit Payment Period 30 CHARGES AND DEDUCTIONS 33 Annual Fee 33 Mortality and Expense Risks Charge 33 Charges for Optional Riders 34 Purchase Payment Credit Rider 34 Annual Enhanced Death Benefit Rider 34 Transaction Fee 34 Premium Taxes 34 Surrender Charge 34 Free Surrender Privilege 36 Special Provisions for Group or Sponsored Arrangements 37 FIXED ACCOUNT AND DCA PLUS ACCOUNTS 37 Fixed Account 38 Fixed Account Accumulated Value 38 Fixed Account Transfers, Total and Partial Surrenders 38 Principal Variable Annuity 3 www.principal.com Dollar Cost Averaging Plus Program (DCA Plus Program) 39 GENERAL PROVISIONS 40 The Contract 40 Delay of Payments 40 Misstatement of Age or Gender 41 Assignment 41 Change of Owner or Annuitant 41 Beneficiary 41 Contract Termination 41 Reinstatement 42 Reports 42 RIGHTS RESERVED BY THE COMPANY 42 Frequent Trading and Market-Timing (Abusive Trading Practices) 43 DISTRIBUTION OF THE CONTRACT 43 PERFORMANCE CALCULATION 44 FEDERAL TAX MATTERS 44 Non-Qualified Contracts 44 Required Distributions for Non-Qualified Contracts 45 IRA, SEP and SIMPLE-IRA 45 Rollover IRAs 46 Withholding 47 MUTUAL FUND DIVERSIFICATION 47 STATE REGULATION 47 GENERAL INFORMATION 48 FINANCIAL STATEMENTS 49 TABLE OF SEPARATE ACCOUNT DIVISIONS 50 APPENDIX A - Principal Variable Annuity Exchange Offer 65 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 65 CONDENSED FINANCIAL INFORMATION 66 4 Principal Variable Annuity 1-800-852-4450 GLOSSARY accumulated value  an amount equal to the DCA Plus Account(s) accumulated value plus the Fixed Account accumulated value plus the Separate Account accumulated value. anniversary  the same date and month of each year following the contract date. annuitant  the person, including any joint annuitant, on whose life the annuity benefit payment is based. This person may or may not be the owner. annuitization date  the date the owners accumulated value is applied, under an annuity benefit payment option, to make income payments. (Referred to in the Contract as Retirement Date.) contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2004, the first contract year ends on June 4, 2005, and the first contract anniversary falls on June 5, 2005). data page  that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the contract issue date; maximum annuitization date; contract charges and limits; benefits; and a summary of any optional benefits chosen by the contract owner. Dollar Cost Averaging Plus (DCA Plus) Account  an account which earns guaranteed interest for a specific amount of time. (Referred to in the Contract as Fixed DCA Account.) Dollar Cost Averaging Plus (DCA Plus) Accumulated value  the amount of your accumulated value which is in the DCA Plus Account(s). Dollar Cost Averaging Plus (DCA Plus) Program  a program through which purchase payments are transferred from a DCA Plus Account to the divisions and/or the Fixed Account over a specified period of time. (Referred to in the Contract as Fixed DCA Account.) Fixed Account  an account which earns guaranteed interest. Fixed Account accumulated value  the amount of your accumulated value which is in the Fixed Account. Investment Options  the DCA Plus Accounts, Fixed Account and Separate Account divisions. joint annuitant  one of the annuitants on whose life the annuity benefit payment is based. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA or Tax Sheltered Annuity. Principal Variable Annuity GLOSSARY 5 www.principal.com notice  any form of communication received by us, at the home office, either in writing or another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P.O. Box 9382 Des Moines, Iowa 50306-9382 owner  the person, including joint owner, who owns all the rights and privileges of this Contract. purchase payments  the gross amount you contributed to the Contract. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Separate Account division (division(s))  a part of the Separate Account which invests in shares of a mutual fund. (Referred to in the marketing materials as sub-accounts.) Separate Account division accumulated value  the amount of your accumulated value in all divisions. surrender charge  the charge deducted upon certain partial surrenders or a total surrender(s) of the Contract before the annuitization date. surrender value  accumulated value less any applicable surrender charge, annual fee, transaction fee and any premium or other taxes. transfer  moving all or a portion of your accumulated value to or among one investment option or another. Simultaneous transfers are considered to be one transfer for purposes of calculating the transfer fee, if any. underlying mutual fund  a registered open-end investment company, or a separate division or portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of a division prior to the annuitization date. unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (NYSE) is open. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T. (3:00 p.m. C.T.) on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us - Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your  the owner of this Contract, including any joint owner. 6 GLOSSARY Principal Variable Annuity 1-800-852-4450 SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The expenses for a Contract with the Premium Payment Credit Rider are higher than the expenses for the Contract without the Premium Payment Credit Rider. The following table describes the fees and expenses that you will pay at the time that you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Sales charge imposed on purchase payments (as a percentage of purchase payments)  none Maximum surrender charge (as a percentage of amount surrendered)  6% Maximum surrender charge for Contracts with the Purchase Payment Credit Rider (as a percentage of amount surrendered)  8% Transaction Fee for each unscheduled partial surrender  guaranteed maximum  The lesser of $25 or 2% of each unscheduled partial surrender after the 12th in a contract year  current  zero Transaction Fee (3) for each unscheduled transfer  guaranteed maximum  The lesser of $30 or 2% of each unscheduled transfer after the first in a contract year  current  zero State Premium Taxes (vary by state)  guaranteed maximum  3.5% of premiums paid  current  zero (1) Surrender charge without the Purchase Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges without the Purchase Payment Credit Rider Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% Principal Variable Annuity SUMMARY OF EXPENSE INFORMATION 7 www.principal.com (2) Surrender charge with the Purchase Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges with the Purchase Payment Credit Rider Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment) 8% 1 8% 2 8% 3 8% 4 7% 5 6% 6 5% 7 4% 8 3% 9 and later 0% Please note that in addition to the fees shown, the Separate Account and or sponsors of the underlying mutual funds may adopt requirements pursuant to rules and or regulations adopted by federal and or state regulators which require us to collect additional transfer fees and or impose restrictions on transfers. The following table describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Annual Fee (waived for Contracts with accumulated value of $30,000 or more) the lesser of $30 or 2% of the accumulated value Separate Account Annual Expenses (as a percentage of average separate account accumulated value)  guaranteed maximum Mortality and Expense Risks Charge 1.25% Administration Charge 0 % Total Separate Account Annual Expense 1.40%  current Mortality and Expense Risks Charge 1.25% Administration Charge 0 % Total Separate Account Annual Expense 1.25% Optional Riders Annual Enhanced Death Benefit rider  guaranteed maximum  0.05% of average quarterly accumulated value  current  0.05% of average quarterly accumulated value Purchase Payment Credit rider  guaranteed maximum  an annual charge of 0.60% of accumulated value in the divisions deducted daily  current  an annual charge of 0.60% of accumulated value in the divisions deducted daily 8 SUMMARY OF EXPENSE INFORMATION Principal Variable Annuity 1-800-852-4450 This table shows the minimum and maximum total operating expenses, charged by the underlying mutual funds, that you may pay periodically during the time that you own the contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2008 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and or service (12b-1) fees and other expenses) 0.30% 1.62% Annual expenses of the underlying mutual funds (as a percentage of average net assets) as of December 31, 2008: The following table shows the annual fees and expenses charged by each underlying mutual fund (as a percentage of average net assets) as discussed in each funds current prospectus for the fiscal year ended December 31, 2008. Acquired Fund (Underlying Fund) Contractual Management 12b-1 Other Fees Total Gross Net Underlying Mutual Funds Fees Fees Expenses Expenses Expenses Expenses AIM V.I. Capital Appreciation Fund  Series I Shares 0.61% N/A 0.30% 0.01% 0.92% % AIM V.I. Core Equity Fund  Series I Shares 0.61 N/A 0.29 0.01 0.91 0.90 AIM V.I. Dynamics Fund  Series I Shares 0.75 N/A 0.47 0.00 1.22 AIM V.I. Global Health Care Fund  Series I Shares 0.75 N/A 0.38 0.01 1.14 1.13 AIM V.I. Small Cap Equity Fund  Series I Shares 0.75 N/A 0.34 0.01 1.10 AIM V.I. Technology Fund  Series I Shares 0.75 N/A 0.41 0.01 1.17 1.16 American Century VP Income & Growth Fund  Class 1 0.70 N/A 0.00 0.70 American Century VP Ultra Fund  Class 1 1.00 N/A 0.01 1.01 American Century VP Value Fund  Class 2 0.84 0.25% 0.01 1.10 Fidelity VIP Contrafund ® Portfolio  Service Class 0.56 0.10 0.10 0.76 0.75 Fidelity VIP Equity-Income Portfolio  Service Class 2 0.46 0.25 0.11 0.82 Fidelity VIP Growth Portfolio  Service Class 0.56 0.10 0.12 0.68 0.67 Janus Aspen Series Enterprise Portfolio  Service Class 0.64 0.25 0.03 0.00 0.92 Principal VCF Asset Allocation Account  Class 1 0.80 N/A 0.08 0.02 0.90 Principal VCF Balanced Account  Class 1 0.60 N/A 0.09 0.01 0.70 Principal VCF Bond & Mortgage Securities Account  Class 1 0.44 N/A 0.01 0.45 Principal VCF Diversified International Account  Class 1 0.85 N/A 0.16 1.01 Principal VCF Equity Income Account  Class 1 0.55 N/A 0.01 0.05 0.61 Principal VCF Government & High Quality Bond Account  Class 1 0.46 N/A 0.01 0.47 Principal VCF International Emerging Markets  Class 1 1.25 N/A 0.37 1.62 Principal VCF International SmallCap Account  Class 1 1.20 N/A 0.30 1.50 Principal VCF LargeCap Blend Account II  Class 1 0.75 N/A 0.03 0.78 Principal VCF LargeCap Growth Account  Class 1 0.68 N/A 0.02 0.70 Principal VCF LargeCap Growth Account I  Class 1 0.78 N/A 0.02 0.80 Principal VCF LargeCap S&P 500 Index Account  Class 1 0.25 N/A 0.05 0.30 Principal Variable Annuity SUMMARY OF EXPENSE INFORMATION 9 www.principal.com Principal VCF LargeCap Value Account  Class 1 0.60 N/A 0.02 0.01 0.63 Principal VCF LargeCap Value Account III  Class 1 0.75 N/A 0.01 0.76 Principal VCF MidCap Blend Account  Class 1 0.61 N/A 0.01 0.62 Principal VCF MidCap Growth Account I  Class 1 0.90 N/A 0.04 0.94 Principal VCF MidCap Value Account II  Class 1 1.05 N/A 0.03 1.08 1.01 Principal VCF Money Market Account  Class 1 0.43 N/A 0.02 0.45 Principal CVCF Mortgage Securities Account  Class 1 0.50 N/A 0.01 0.51 Principal VCF Principal LifeTime 2010 Account  Class 1 0.12 N/A 0.04 0.65 0.81 Principal VCF Principal LifeTime 2020 Account  Class 1 0.12 N/A 0.01 0.71 0.84 Principal VCF Principal LifeTime 2030 Account  Class 1 0.12 N/A 0.04 0.76 0.92 Principal VCF Principal LifeTime 2040 Account  Class 1 0.12 N/A 0.09 0.78 0.99 Principal VCF Principal LifeTime 2050 Account  Class 1 0.12 N/A 0.13 0.80 1.05 Principal VCF Principal LifeTime Strategic Income Account  Class 1 0.12 N/A 0.06 0.52 0.70 Principal VCF Real Estate Securities Account  Class 1 0.90 N/A 0.03 0.93 Principal VCF Short-Term Bond Account  Class 1 0.49 N/A 0.03 0.52 Principal VCF Short-Term Income Account  Class 1 0.50 N/A 0.03 0.53 Principal VCF SmallCap Blend Account  Class 1 0.85 N/A 0.05 0.07 0.97 Principal VCF SmallCap Growth Account II  Class 1 1.00 N/A 0.08 1.08 Principal VCF SmallCap Value Account I  Class 1 1.10 N/A 0.05 0.03 1.18 1.04 Principal VCF Strategic Asset Management Balanced Portfolio  Class 1 0.25 N/A 0.01 0.66 0.92 Principal VCF Strategic Asset Management Conservative Balanced Portfolio  Class 1 0.25 N/A 0.02 0.62 0.89 Principal VCF Strategic Asset Management Conservative Growth Portfolio  Class 1 0.25 N/A 0.01 0.70 0.96 Principal VCF Strategic Asset Management Flexible Income Portfolio  Class 1 0.25 N/A 0.01 0.58 0.84 Principal VCF Strategic Asset Management Strategic Growth Portfolio  Class 1 0.25 N/A 0.02 0.73 1.00 (1) Because the 12b-1 fee is charged as an ongoing fee, over time, the fee will increase the cost of your investment and may cost you more than paying other types of sales charges (2) The Company and Princor Financial Services Corporation may receive a portion of the underlying fund expenses for recordkeeping, marketing and distribution services (3) The Fund's advisor has contractually agreed, through at least April 30, 2010, to waive advisory fees and/or reimburse expenses of Series I shares to the extent necessary to limit Total Annual Fund Operating Expenses of Series I shares to 1.30% of average daily net assets. (4) The Fund's advisor has contractually agreed, through at least April 30, 2010, to waive advisory fees and/or reimburse expenses of Series I shares to the extent necessary to limit Total Annual Fund Operating Expenses of Series I shares to 1.15% of average daily net assets. (5) The fund pays the advisor a single, unified management fee for arranging all services necessary for the fund to operate. The fee shown is based on assets during the funds most recent fiscal year. The fund has a stepped fee schedule. As a result, the funds unified management fee rate generally decreases as strategy assets increase and increases as strategy assets decrease. For more information about the unified management fee, including an explanation of strategy assets, see The Investment Advisor under Management. (6) Other expenses include the fees and expenses of the funds independent directors and their legal counsel, interest, and, if applicable, acquired fund fees and expenses. (7) Other expenses, which include the fees and expenses of the funds independent directors and their legal counsel, interest, and, if applicable, acquired fund fees and expenses, were less than 0.005% for the most recent fiscal year. (8) A portion of the brokerage commissions that the fund pays may be reimbursed and used to reduce the fund's expenses. In addition, through arrangements with the fund's custodian, credits realized as a result of uninvested cash balances are used to reduce the fund's custodian expenses. Including these reductions, the total class operating expenses would have been x.xx% (See" Net Expense Ratio after FMR Reimbursement and Reductions" column for class' %). These offsets may be discontinued at any time. (9) Formerly named Mid Cap Growth Portfolio (10) Management Fees and/or Other Expenses have been restated to reflect expenses being deducted from current assets. (11) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.018% (expressed as a percent of average net assets on an annualized basis). (12) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. 10 SUMMARY OF EXPENSE INFORMATION Principal Variable Annuity 1-800-852-4450 The expense limit will reduce the Fund's Management Fees by 0.016% (expressed as a percent of average net assets on an annualized basis). (13) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.012% (expressed as a percent of average net assets on an annualized basis). (14)Effective July 1, 2009, the Fund's Management Fees will be reduced to 0.03%. This reduction is not reflected in the expense table or the expense examples. (15) Principal has contractually agreed to limit the Account's expenses attributable to Class 1 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense, through the period ending April 30, 2010. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.01% for Class 1 shares. (16) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). (17) Principal has contractually agreed to limit the Account's expenses attributable to class 1 and Class 2 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense and Acquired Fund Fees and Expenses, through the period ending April 30, 2010. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.01% for Class 1 shares and 1.26% for Class 2 shares. (18) Effective July 1, 2009 Principal will contractually limit the Account's Management Fees through the period ending April 30, 2011. The expense limit will reduce the Fund's Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). Principal Variable Annuity SUMMARY OF EXPENSE INFORMATION 11 www.principal.com Example The example is intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, and underlying mutual fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below. Contract with purchase payment credit and enhanced death benefit riders. This example reflects the maximum charges imposed if you were to purchase the Contract with the purchase payment credit rider and enhanced death benefit rider. This example reflects the maximum and minimum annual underlying mutual fund operating expenses as of December 31, 2008 (without voluntary waivers of fees by the underlying funds, if any). This example assumes: a $10,000 investment in the Contract for the time periods indicated; a 5% return each year; the Purchase Payment Credit Rider was added to the Contract at issue; the Purchase Payment Credit Rider surrender charge schedule is applied; the Annual Enhanced Death Benefit Rider was added to the Contract at issue; a $30 annual contract fee (expressed as a percentage of the average accumulated value); and the total variable account charges associated with the most expensive combination of optional benefits. If you surrender your contract If you do not If you annuitize your contract at the end of the applicable surrender at the end of the applicable time period your contract time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.62%) 1,166 1,992 2,728 4,041 397 1,203 2,028 4,041 397 1,203 2,028 4,041 Minimum total Underlying Mutual Fund Operating Expenses (0.30%) 1,042 1,601 2,068 2,764 261 801 1,368 2,764 261 801 1,368 2,764 12 SUMMARY OF EXPENSE INFORMATION Principal Variable Annuity 1-800-852-4450 SUMMARY This prospectus describes an individual flexible premium variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including: Individual Retirement Annuities (IRAs), Simplified Employee Pension plans (SEPs) and Savings Incentive Match Plan for Employees (SIMPLE) IRAs adopted according to Section 408 of the Internal Revenue Code (see FEDERAL TAX MATTERS  IRA, SEP and SIMPLE  IRA and Rollover IRAs) ; and non-qualified retirement programs. The Contract does not provide any additional tax deferral if you purchase it to fund an IRA or other investment vehicle that already provides tax deferral. This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Investment Limitations The initial purchase payment must be $2,500 or more for non-qualified retirement programs. The initial purchase payment must be $1,000 for all other contracts. Each subsequent purchase payment must be at least $100. If you are a member of a retirement plan covering three or more persons and purchase payments are made through an automatic investment program, then the initial and subsequent purchase payments for the Contract must average at least $100 and not be less than $50. You may allocate your net purchase payments to the investment options. A complete list of the divisions may be found in the TABLE OF SEPARATE ACCOUNT DIVISIONS. Each division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund. The investment options also include the Fixed Account and the DCA Plus Accounts. Transfers (See Division Transfers and Fixed Account Transfers, Total and Partial Surrenders for additional restrictions.) This section does not apply to transfers under the DCA Plus Program (see Scheduled DCA Plus Transfers and Unscheduled DCA Plus Transfers ). During the accumulation period: a dollar amount or percentage of transfer must be specified; a transfer may occur on a scheduled or unscheduled basis; transfers to the Fixed Account are not permitted if a transfer has been made from the Fixed Account to a division within six months transfers into DCA Plus Accounts are not permitted. During the annuity benefit payment period, transfers are not permitted (no transfers once annuity payments have begun). Principal Variable Annuity SUMMARY 13 www.principal.com Surrenders (See Surrenders and Fixed Account Transfers, Total and Partial Surrenders and DCA Plus Surrenders) During the accumulation period: a dollar amount must be specified; surrendered amounts may be subject to a surrender charge: for Contracts without the Purchase Payment Credit Rider, the maximum surrender charge is 6% of the amount surrendered. for Contracts with the Purchase Payment Credit Rider, the maximum surrender charge is 8% of the amount surrendered. total surrenders may be subject to an annual Contract fee; during a contract year, partial surrenders less than the Contracts earnings or 10% of purchase payments are not subject to a surrender charge; and withdrawals before age 59 ½ may involve an income tax penalty (see FEDERAL TAX MATTERS ). Principal Variable Annuity Exchange Offer (exchange offer) Commencing August 1, 2009, owners of an eligible Principal Variable Annuity contract may elect to exchange their Principal Variable Annuity contract (old contract) for a new Principal Investment Plus Variable Annuity contract ("new contract") subject to the exchange offer terms and conditions. To determine if it is in your best interest to participate in the exchange offer, we recommend that you consult with your tax advisor and financial professional before electing to participate in the exchange offer. You are eligible to participate in the exchange offer when: your old contract is not subject to any surrender charges; its available in your state; and your old contract has reached the contract anniversary following August 1, 2009. See Appendix A for further details. Charges and Deductions There is no sales charge imposed on purchase payments. A contingent deferred surrender charge is imposed on certain total or partial surrenders. An annual mortality and expense risks charge equal to 1.25% of amounts in the Separate Account divisions is imposed daily. Optional riders are available at an additional charge (see CHARGES AND DEDUCTIONS ). The Daily Separate Account administration charge is currently zero but we reserve the right to assess a charge not to exceed 0.15% of Separate Account division value(s) annually. Contracts with an accumulated value of less than $30,000 are subject to an annual fee of the lesser of $30 or 2% of the accumulated value. Currently we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one Variable Annuity Contract with us, then all the Contracts you own or jointly own may be aggregated on each Contracts anniversary, to determine if the $30,000 minimum has been met and whether that contract will be charged. Certain states and local governments impose a premium tax. The Company reserves the right to deduct the amount of the tax from purchase payments or accumulated value. Annuity Benefit Payments You may choose from several fixed annuity benefit payment options which start on your selected annuitization date. Annuity benefit payments are made to the owner (or beneficiary depending on the annuity benefit payment option selected). You should carefully consider the tax implications of each annuity benefit payment option (see Annuity Benefit Payment Options and FEDERAL TAX MATTERS ). Your Contract refers to annuity benefit payments as retirement benefit payments. 14 SUMMARY Principal Variable Annuity 1-800-852-4450 Death Benefit If the annuitant or owner dies before the annuitization date, then a death benefit is payable to the beneficiary of the Contract. The death benefit may be paid as either a single payment or under an annuity benefit payment option (see Death Benefit ). If the annuitant dies on or after the annuitization date, then the beneficiary will receive only any continuing annuity benefit payments which may be provided by the annuity benefit payment option in effect. Examination Period (free look) You may return the Contract during the examination period which is generally 10 days from the date you receive the Contract. The examination period may be longer in certain states. We return all purchase payments if required by state law. Otherwise we return accumulated value. We retain the full amount of any purchase payment credit THE FLEXIBLE VARIABLE ANNUITY The Flexible Variable Annuity is significantly different from a fixed annuity. As the owner of a variable annuity, you assume the risk of investment gain or loss (as to amounts in the divisions) rather than the insurance company. The Separate Account accumulated value under a variable annuity is not guaranteed and varies with the investment performance of the underlying mutual funds. Based on your investment objectives, you direct the allocation of purchase payments and accumulated values. There can be no assurance that your investment objectives will be achieved. THE COMPANY The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. Our home office is located at: Principal Financial Group, Des Moines, Iowa 50392. We are a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24,1879, we were incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. We became a legal reserve life insurance company and changed our name to Bankers Life Company in 1911. In 1986, we changed our name to Principal Mutual Life Insurance Company. In 1998, we became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in our current organizational structure. THE SEPARATE ACCOUNT Principal Life Insurance Company Separate Account B was established under Iowa law on January 12, 1970, and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. We do not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of the payments you make to us. Principal Variable Annuity THE FLEXIBLE VARIABLE ANNUITY 15 www.principal.com The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of our other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of our other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. THE UNDERLYING MUTUAL FUNDS The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. A full description of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. We purchase and sell shares of the underlying mutual fund for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account.
